Citation Nr: 0202504	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  96-11 408	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran received the maximum monetary award to 
which he was legally entitled, including interest, under the 
Total Disability Insurance Provision (TDIP) of the veteran's 
National Service Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active military service from June 1948 to May 
1952.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 award 
determination of the Fort Snelling, Minnesota, Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) which determined that the veteran was totally disabled 
for insurance purposes, and that therefore, he was entitled 
to monthly disability income payments of $150.00, beginning 
September 20, 1994.  The veteran appealed the assigned 
effective date to the Board.  In pursuit of his appeal, he 
testified as to this matter both before a hearing officer at 
the RO in September 1995 and before the undersigned member of 
the Board in May 1997.  During the pendency of the appeal, 
the case was transferred to the Philadelphia, Pennsylvania, 
RO.  In March 1998, the Board determined that the earliest 
effective date authorized for the award and payment of 
monthly disability benefits under the total disability 
insurance provision of the appellant's NSLI policy was 
September 20, 1994.  The veteran thereafter appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").

In March 2000, the Court reversed the prior March 1998 Board 
decision and remanded the matter for assignment of an 
effective date to be determined by VA.  In an April 2000 
letter, the veteran indicated that he was also entitled to 
interest on the principal due to him as a result of the 
Court's decision.  In September 2000, the Board noted that 
the RO had not yet rendered a determination on the initial 
assignment of an effective date in light of the Court's March 
2000 decision.  In addition, the Board further noted that the 
RO also has not initially addressed the claim for interest 
payments on the award.  Pursuant to Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Board remanded these matters to the RO.  
The RO was instructed to assign an effective date in light of 
the Court's March 2000 decision and to render a determination 
on the veteran's claim regarding interest.  Thereafter, the 
RO was instructed to furnish a pertinent supplemental 
statement of the case.

In compliance with the remand decision, in a May 2001 
determination, the RO assigned an effective date of May 8, 
1993.  In addition, the RO determined that the veteran was 
not entitled to interest on his NSLI benefits.  Thereafter, 
the veteran indicated that he remained in dispute with the 
determination regarding interest payments.  A supplemental 
statement of the case was issued in September 2001.  


FINDINGS OF FACT

1.  Neither the TDIP nor the NSLI policies provide for the 
payment of interest.

2.  There is no legal authority that provides for the 
Secretary to pay interest on past due claims.  


CONCLUSION OF LAW

The veteran received the maximum monetary award to which he 
was legally entitled under the TDIP of the veteran's NSLI 
policy pursuant to 38 U.S.C.A. § 1915 and he is not entitled 
to an award of interest payments in conjunction with the 
principal payment of the veteran's benefits pursuant to the 
TDIP of his NSLI policy.  38 U.S.C.A. §§ 501, 503, 1915 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103.  The 
record shows that the veteran was notified in a May 2001 
decision letter and in the September 2001 supplemental 
statement of the case, both sent to the veteran, of the 
reasons and bases for the denial of his claim for interest 
payments.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the decision letter 
and in the supplemental statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent evidence is of record.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

The veteran and his representative maintain that the veteran 
is entitled to the payment of interest as part of his award 
under the TDIP of his NSLI policy.  They argue that the 
Secretary of Veterans Affairs under 38 U.S.C.A. §§ 501 and 
503 has the authority to make a decision in this regard.  It 
is contended that due to the protracted time that has lapsed 
while the veteran's claim for an earlier effective date for 
the award and payment of monthly disability benefits under 
the TDIP of his NSLI was on appeal due to the erroneous 
assignment of a later effective date than was due, and due to 
the fact that the Insurance Program had use of funds which 
were due to the veteran, he should be awarded interest 
monies.  

The Board is cognizant of the contentions of the veteran and 
his representative; nevertheless, the Board finds that the 
veteran is not entitled to interest payments.  A review of 
relevant Federal case law provides pertinent reasoning.  

There is nothing in the conduct of the United States in 
respect of life and disability insurance from which agreement 
on its part to pay interest from date any installment may be 
due can be implied; judgment for plaintiff should not include 
interest.  United States v. Worley, Administratrix, Et Al., 
(1930) 281 U.S. 339, 
74 L. Ed. 887, 50 S. Ct. 291 (superseded by statute on other 
grounds as stated in Blue Cross Asso. & Blue Shield Asso. 
(1989, ASBCA) 89-2 BCA P 21840); Jackson v. United States 
(1930) 281 U.S. 344, 74 L. Ed. 891, 50 S.Ct. 294.  A 
prevailing party is not entitled to recover interest and 
costs in a suit against the United States to recover NSLI 
policy proceeds.  Dutton v. United States (1965, N.D. Ga.) 
237 F. Supp. 670.  

As noted by the RO in the supplemental statement of the case, 
according to the Worley case, in order for VA to be able to 
pay interest in retroactive or delayed settlement cases, 
Congress would have to pass legislation specifically 
authorizing such action or the contract (insurance policy and 
disability rider) would have to require it.  Neither the TDIP 
nor the NSLI policies provide for the payment of interest.

Similarly, in the recent case of Smith v. Gober, 14 Vet. App. 
227 (2000), the Court stated that the United States Supreme 
Court has clearly held that "for well over a century, this 
Court, executive agencies, and Congress itself consistently 
have recognized that federal statutes cannot be read to 
permit interest to run on a recovery against the United 
States unless Congress affirmatively mandates that result."  
Library of Congress v. Shaw, 478 U.S. 310, 315, 92 L. Ed. 2d 
250, 106 S. Ct. 2957 (1986).  The Supreme Court has 
interpreted the no-interest rule strictly as follows: 

There can be no consent by implication or by use of 
ambiguous language.  Nor can intent on the part of the 
framers of a statute or contract to permit the recovery 
of interest suffice where the intent is not translated 
into affirmative statutory or contractual terms.  The 
consent necessary to waive the traditional immunity must 
be express, and it must be strictly construed.

U. S. v. N.Y. Rayon Importing Co., 329 U.S. 654, 659, 91 L. 
Ed. 577, 67 S. Ct. 601 (1947); see also McMahon v. U.S., 342 
U.S. 25, 27, 96 L. Ed. 26, 72 S. Ct. 17 (1951) ("Statutes 
which waive immunity of the United States from suit are to be 
construed strictly in favor of the sovereign."); Fidelity 
Construction Co. v. United States, 700 F.2d 1379 (Fed. Cir. 
1983) ("Not only may the consent not be implied, but even a 
seemingly explicit consent will not be effective if the 
language used appears too sweeping and contrary to the 
overall statutory scheme as judicially deduced."). 

As in the Smith case, the veteran currently contends that 
payment of interest may be made pursuant to 38 U.S.C.A. 
§§ 501 and 503.  In the Smith case, the veteran asserted that 
38 U.S.C.A. § 503 is an express statutory authorization for 
the payment of interest and that 38 U.S.C.A. § 503 waives 
sovereign immunity and statutorily authorizes the Secretary 
to provide any form of adjustment to an award of veterans 
benefits that he deems appropriate in cases, like this one, 
where there has been administrative error by the VA.  

The Board notes that 38 U.S.C.A. § 503 provides that if the 
Secretary determines that benefits administered by the 
Department have not been provided by reason of administrative 
error on the part of the Federal Government or any of its 
employees, the Secretary may provide such relief on account 
of such error as the Secretary deems equitable, including the 
payment of moneys to any person whom the Secretary determines 
is equitably entitled to such moneys.  However, the Court 
found that Congress has not expressly granted the Secretary 
the authority to pay interest on past-due claims in the 
general language of 38 U.S.C.A. § 503 granting the Secretary 
the power of equitable relief.  The Court stated that any 
ambiguity in the language of the statute that the veteran 
relies upon to support his position must be strictly 
construed in favor of the sovereign, as the Supreme Court 
clearly instructed in N.Y. Rayon Importing Co., supra.  
Likewise, the Board notes that in 38 U.S.C.A. § 501, Congress 
also has not expressly granted the Secretary the authority to 
pay interest on past-due claims.

In light of the foregoing, the Board finds that no award of 
interest payments may be made in conjunction with the 
principal payment of the veteran's benefits pursuant to the 
TDIP of his NSLI policy in accordance with 38 U.S.C.A. 
§ 1915.  The veteran has received the maximum monetary award 
to which he was legally entitled under the TDIP of the 
veteran's NSLI policy.

Accordingly, the Board concludes that his claim must be 
denied.  


ORDER

The appeal is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

